Examiner’s Comments
Instant office action is in response to communication filed 4/21/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “implementing a development stage to design an ML program, including annotating source code of the ML program to generate an ML program annotation; performing program analysis based on the development stage, including compiling the source code of the ML program based on the ML program annotation, the program analysis further comprising identifying confidential code and data for loading on an enclave for confidential execution of the ML model by performing lexical and syntax analysis and by identifying a set of program statements upon which annotated confidential program statements are dependent as a confidential part of the program based on edges of a control and data dependency graph; inserting binary code based on the program analysis, including inserting run-time code into a confidential part of the ML program and a non-confidential part of the ML program; and generating an ML model by executing the ML program with the inserted binary code to protect the confidentiality of the ML model and the ML program from attack.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Miller et al. (WO 2018/106618 A2) teaches “A compiler automatically modularizes identified functions or portions of source code, thereby enabling developers to merely identify portions of source code that represent functionality that is to be protected, including going back and identifying such portions after the programming of the software application program has been substantially completed. Such identification can be inline, within the source code itself, or specified in an external file. During compilation of such source code, a compiler recognizes such identifications and appropriately compiles the source code such that the relevant portions of the software application program are appropriately modularized, including inserting functionality to provide for marshaling of parameters between functionality that will be protected and functionality that will be executed outside of the enclave, as well as appropriately modifying pointers or addresses to be position independent based upon where the functionality making reference to such pointers or addresses will be executed.” but does not teach the indicated subject matter above.
Another art of record un et al. (US Pre-Grant Publication No: 2018/0293057) teaches “method and system for heterogeneous computing platform, and a runtime method and system for supporting program execution on the heterogeneous computing platform. Inputting a trained neural network model to a Neural Network (NN) optimizing compiler to generate an NN assembly file corresponding to the neural network; inputting the NN assembly file to an NN assembler to generate an NN binary file corresponding to the neural network; compilation and assembling a neural network application developed by users in a high-level language using a host compiler toolchain to generate a corresponding host assembly file and a host binary file in sequence; and linking the NN binary file and the host binary file using a host linker to generate a single hybrid linking executable file. The technical solution of the present disclosure has the advantages such as good computing performance, strong scalability, strong compatibility and high flexibility.” but also does not teach the indicated subject matter above.
Another art of record Fu etal. (2019/030109) teaches “A system is described that includes at least one processor and a memory. The memory includes at least one module that provides code completion information to a user of a source code editor. The at least one module includes instructions that when executed on the at least one processor performs actions that: detect that code completion information is to be obtained to complete a method signature of an invocation of an overloaded method; obtain the code completion information from a machine learning model using at least one sequence of method signatures of method invocations immediately preceding the detected overloaded method invocation; and insert the code completion information into the source code program.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492